Citation Nr: 1438167	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to service connection for a disability manifested by acid reflux.

4.  Entitlement to a compensable rating for the facial scars.

5.  Entitlement to an increased rating for the service-connected residuals of abdominal trauma, evaluated as noncompensably disabling prior to September 23, 2009 and 10 percent disabling thereafter.

6.  Entitlement to a compensable rating for a service-connected abdominal scar.

7.  Entitlement to a compensable rating for a service-connected scar of the right fifth finger.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran had active, honorable service from December 1982 to June 1987.  While he subsequently served on active duty from June 1987 to April 1996, due to the character of his discharge from this period of service, he is not eligible to receive benefits stemming from this period of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a rating decision issued in July 2011, the RO increased the Veteran's evaluation for his service-connected abdominal trauma residuals to 10 percent, effective September 23, 2009.

In January 2014, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's  claims file.

The Board has merged the separately captioned and certified claims of entitlement to service connection for PTSD and entitlement to service connection for depression and anxiety into a single issue of entitlement to service connection for a psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The Board has also recharacterized the claim for an increased rating for facial fracture residuals as an increased rating claim for facial scars, as the Veteran's facial fracture residuals have been evaluated pursuant to the rating criteria for scars, and other manifestations of his facial fractures have been evaluated separately.  Specifically, during the course of this appeal, the Veteran was granted service connection for loss of teeth and sinusitis as other residual disabilities resulting from his in-service facial fractures.  As the Veteran has not voiced his disagreement with either of the assigned initial ratings, the Board does not have jurisdiction over these initial evaluations, and the Veteran's loss of dentition and sinusitis will not be considered as part of the increased rating claim on appeal.    

The issues of entitlement to service connection for a psychiatric disorder and a disability manifested by acid reflux and entitlement to an increased rating for abdominal trauma residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the January 2014  Board hearing, the Veteran withdrew his appeal seeking a compensable rating for a service-connected scar of the right fifth finger.

2.  In a May 1999 rating decision, the RO denied service connection for a left knee disability, and in a June 1999 letter, notified the Veteran of the determination and of his appellate rights; however, he did not initiate an appeal nor was new and material evidence received within the appeal period, and the decision became final.

3.  The evidence received since the final disallowance is cumulative, does not relate to an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.

4.  The two scars located on the Veteran's nose do not evidence any of the eight characteristics of disfigurement.

5.  Resolving all doubt in the Veteran's favor, the scar located on the Veteran's right lower lip is elevated, thereby evidencing one characteristic of disfigurement; the right lower lip scar does not evidence more than one characteristic of disfigurement or any soft tissue loss.

6.  Resolving all doubt in the Veteran's favor, the Veteran's abdominal scar is deep and covers an area exceeding 6, but not 12, square inches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of the claim of entitlement to a compensable rating for a service-connected scar of the right fifth finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The May 1999 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

3.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  The criteria for a compensable rating for scars of the nose have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 (2008).

5.  The criteria for a 10 percent rating for a scar of the right lower lip have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 (2008).

6.  The criteria for a 10 percent rating for an abdominal scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7802 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Claim

During his January 2014 Board hearing, the Veteran indicated, on the record, that he wished to withdraw his appeal seeking a compensable rating for a service-connected scar of the right fifth finger.  See 38 C.F.R. § 20.204.  Because the Veteran has withdrawn this claim, there is no remaining allegation of error of fact or law with respect to the claim.  Therefore, dismissal of the Veteran's appeal seeking a compensable rating for a service-connected scar of the right fifth finger is the appropriate action.  See 38 U.S.C.A. §  7105(d).  

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters issued in August and September 2005 provided notice to the Veteran prior to the initial adjudication of his claims.  These letters satisfied VA's notice requirements by apprising the Veteran of the criteria for establishing entitlement to increased ratings and service connection, as well as the regulations pertinent to the establishment of an effective date and of a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2005 letter further advised the Veteran that his claim for service connection for left knee disability had been previously denied and the reason for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran offered testimony before the undersigned in a January 2014 video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned did not note the bases of the prior service connection denial or the elements that were lacking to substantiate his claim to reopen or increased rating claims.  The undersigned did take testimony, however, regarding why the Veteran believes that his claim to reopen and increased rating claims are meritorious.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his left knee disability onset and subsequent history and described symptomatology pertinent to his increased rating claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate his claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With regard to VA's duty to assist, the Veteran's VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2). 

The Veteran was provided with VA examinations assessing the severity of his abdominal and facial scars, as well as a VA examination addressing the presence and etiology of his claimed left knee disability.  The examination reports reflect that the examinations provided were adequate, as the examiners conducted comprehensive clinical evaluations, and the medical opinion regarding the etiology of the Veteran's left knee disability is unequivocally stated, consistent with the evidence of record, and supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  

With regard to the 2012 VA scars examination, the Board acknowledges that the VA examiner only recorded measurements of the Veteran's abdominal scar, with no additional descriptors.  However, as set forth below, these measurements are sufficient, by themselves, to preclude the assignment of a rating higher than the rating awarded by the Board.  In other words, additional descriptors of the scar could not result in the award of a higher rating.  Accordingly, a remand for a new VA examination is not required, as the 2012 VA scars examination is sufficient to adjudicate the abdominal scar increased rating claim.

Moreover, the Veteran has not asserted, and the record does not suggest, that his service-connected abdominal or facial scars have increased in severity since he was last afforded a VA examination.  Thus, the record is adequate for adjudication of these increased rating claims.

In sum, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Claim to Reopen

The RO initially denied the Veteran's service connection claim for a left knee disability in a May 1999 rating decision.  The Veteran was advised of his appellate rights, but he failed to initiate an appeal, nor was any new and material evidence received within the appeal period for the May 1999 rating decision.  38 C.F.R. § 3.156(b).  Thus, the May 1999 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273 (1996).  

Evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which in turn might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the issuance of the May 1999 rating decision, the pertinent evidence of record included the Veteran's service treatment records, an April 1999 VA examination report, and the Veteran's statement made in support of his claim.  The Veteran's service treatment records for his period of active, honorable service reflected one instance of left knee treatment, which was rendered in June 1986.  At this time, the Veteran was treated for a soft tissue trauma of his left knee, which he incurred when a steel plate fell and struck his knee.  When submitting his formal service connection claim in September 1998, the Veteran asserted that he had developed a residual left knee disability as a result of this 1986 soft tissue injury.  The April 1999 VA examination report reflects that the Veteran demonstrated full range of left knee motion, and the examiner rendered a diagnosis of left knee trauma, assessed as more likely than not due to early degenerative joint disease.  However, x-rays of the left knee were negative for evidence of degenerative joint disease.  Accordingly, in May 1999, the RO denied the Veteran's service connection claim for a left knee disability based on the lack of evidence of a current left knee disability attributable to service.

Since the issuance of the May 1999 rating decision, the pertinent evidence associated with the  claims file includes the Veteran's statements, VA treatment records, and a February 2010 VA examination report.  The examination report reflects the Veteran's report of experiencing ongoing left knee pain since an in-service twisting injury and recurrent episodes of left knee pain and instability since service.  However, on physical examination, the Veteran demonstrated full range of left knee motion, and no posterior, anterior, or lateral instability was detected.  Accordingly, the examiner stated that although the Veteran had subjective complaints of a left knee impairment, there was no objective evidence of a left knee disability.  The VA treatment records reflect that in August 2013, the Veteran again reported left knee pain; however, no left knee impairment was clinically assessed.

Although the Veteran's treatment records and examination report comprise new evidence, as this evidence was not previously of record, this newly submitted evidence is not material, as it fails to relate to the reason the Veteran's claim was initially denied; namely, it fails to reflect evidence of current service-related left knee disability.  In fact, it is cumulative of evidence that was already of record in that it showed, just as the April 1999 VA examination report showed, that the Veteran does not have a current left knee disability.  Moreover, the Veteran's statement that he sustained a twisting injury in service, while not previously of record, is not sufficient to reopen the claim, as the report of such an in-service injury, absent clinical evidence of a current knee impairment, does not trigger any further duty to obtain a related medical opinion.  Shade, 24 Vet. App. at 118; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, as the submitted evidence is new, but not material, and fails to trigger any further duty to assist, the evidence cannot serve as a basis for reopening the claim.  Therefore, reopening the service connection claim for a left knee disability is not warranted.

Increased Rating Claims

During his period of active, honorable service, the Veteran was involved in a motor vehicle accident, during which he sustained trauma to his face and abdomen, requiring multiple surgeries for facial reconstruction and to remove bowel obstructions.  The Veteran is service-connected for the many residuals of these in-service injuries and surgeries, and this appeal addresses his claims seeking increased ratings for his residual facial and abdominal scarring.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facial Scars

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's increased rating claim was filed in 2005, several years prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

The Veteran's facial scars, which are residuals of his in-service facial fractures, have been assigned a noncompensable evaluation throughout the appeal pursuant to Diagnostic Code 7800, which outlines the rating criteria for scars affecting the head, face, and neck.  Pursuant to Diagnostic Code 7800, a compensable, 10 percent evaluation is warranted based on evidence of disfigurement of the head, face, or neck with one characteristic of disfigurement.  

A 30 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 

A 50 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. 

A maximum 80 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) a scar of 5 or more inches (13 or more centimeters (cm.)) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.). Id. at Note (1).

The relevant evidence of record consists of the reports of the VA dermatological examinations conducted in September 2009, February 2010, and May 2012.  (The Veteran has not reported any specific facial scar symptomatology in his submitted statements, and his VA treatment records do not reflect findings relevant to the applicable rating criteria.)  

During these examinations, three facial scars were detected, the locations of which are consistent with the Veteran's in-service facial injuries.  Two scars were detected on the bridge of the Veteran's nose and one scar was detected on the Veteran's right lower lip.  

The first scar located on the bridge of the Veteran's nose was characterized as barely visible and measured as 5/8 of an inch by 1/16 of an inch by the February 2010 VA examiner, who was the only VA examiner to detect the scar.  The examiner described the scar as superficial, non-adherent, and not painful, and the scar was not characterized as either depressed or elevated.  Given this clinical assessment, the scar does not evidence any of the eight characteristics of disfigurement and thus does not warrant the assignment of a compensable rating.

The second scar located on the bridge of the Veteran's nose has been measured to be an approximately three-inch linear scar; it was measured as three inches wide by the 2009 examiner, two and 3/4 inches wide by the 2010 VA examiner, and 3 centimeters wide by the 2012 VA examiner.  All examiners concurred that the scar is superficial and not painful, and the 2010 and 2012 VA examiners described the scar as barely noticeable.  Given that the scar was not of the requisite width or length to qualify as disfiguring, and as the scar has not been assessed as elevated, depressed, or adherent to underlying tissue, the Board finds the scar did not evidence any of the eight characteristics of disfigurement and thus does not warrant a compensable rating.

The scar located on the Veteran's right lower lip was characterized as a two-inch, deep, linear, lacerating, keloid scar producing an ill-proportioned smile by the 2009 VA examiner.  The 2010 VA examiner described the lower lip scar as a one-and-a-half-inch, non-painful, superficial, slightly elevated scar, that produced slight facial asymmetry, but with no evidence of underlying soft tissue damage.  The 2012 VA examiner described the lower lip scar as a simple, superficial scar that is not elevated, depressed, or adherent, whose visible portion (the portion not obscured by facial hair) measures one centimeter by 0.16 centimeters.  The 2012 VA examiner further noted that the right lower lip scar produces mild asymmetry, but stated that there was no evidence of missing underlying soft tissue.  

Given that the 2009 and 2010 VA examiners characterized the Veteran's right lower lip scar as elevated (the 2009 VA examiner described the scar as keloid and the 2010 VA examiner described the scar as slightly elevated), the Board resolves all reasonable doubt in the Veteran's favor and concludes that the record is sufficient to establish that the Veteran's right lower lip scar evidences one characteristic of disfigurement, namely surface contour of a scar elevated or depressed on palpation.  Thus, a 10 percent rating is warranted for the right lower lip scar.

However, the record fails to reflect a basis for awarding a rating higher than 10 percent for this scar.  As set forth above, the rating criteria for the next higher evaluation of 30 percent requires the presence of disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  The Veteran's lower lip scar is not of the requisite width or length to qualify as disfiguring, and it has not been assessed as adherent to underlying tissue.  Thus, the scar does not evidence a second characteristic of disfigurement warranting the assignment of a 30 percent rating on the basis of two or three characteristics of disfigurement.  Furthermore, while the Veteran's lower lip scar has been noted to produce some facial asymmetry, there is no accompanying evidence of visible or palpable tissue loss, as the 2010 and 2012 VA examiners specifically noted that there was no evidence of underlying tissue damage.  Given the lack of tissue loss accompanying the facial asymmetry, a 30 percent rating is not warranted.

In sum, the Veteran's facial scars affecting his nose do not warrant compensable ratings, and his right lower lip scar warrants the assignment of a 10 percent rating, but not higher.

Abdominal Scar

The Veteran has a single scar on his abdomen that resulted from his five abdominal surgeries, performed to treat his abdominal trauma and bowel obstructions.

As the Veteran filed his claim for an increased rating for his service-connected abdominal scar in 2005, the rating criteria in effect prior to October 2008 are applicable.  According to this rating criteria, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  

A higher evaluation of 20 percent is assigned for scars, not affecting the head, face, or neck, that are deep or cause limitation of motion and cover an area exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted when scars that are deep or cause limitation of motion cover an area or areas exceeding 72 square inches (465 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

The relevant evidence of record consists of reports of VA examinations conducted in September 2009, February 2010, and May 2012, as these reports contain the only evidence applicable to the relevant rating criteria.  The Veteran's abdominal scar, which resulted from his numerous abdominal surgeries to repair the initial abdominal bleeding incurred in his in-service motor vehicle accident and his subsequent bowel obstructions, was measured as 13 inches long by one inch in width in 2009, as 13 inches long with a varying width of 3/8 inch to one inch in 2010, and 22 centimeters long by 3 centimeters in width in 2012.  The 2009 VA examiner described the scar as deep, subcutaneous, and keloid; and the 2010 VA examiner characterized the scar as depressed, adherent, and deep, but not causing any limitation of motion.  The 2012 VA examiner measured the scar, but provided no additional description.

As the 2009 and 2010 VA examinations characterized the Veteran's abdominal scar as deep and covering an area of 13 inches long by 1 inch wide, and the Board finds that these measurements more nearly approximate six square inches.  Thus, these findings are sufficient to warrant the assignment of a 10 percent evaluation pursuant to Diagnostic Code 7801.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  
However, as there is no evidence that the Veteran's abdominal scar covers an area of 12 square inches, the next higher rating of 20 percent is not warranted pursuant to Diagnostic Code 7801.

In sum, the assignment of a 10 percent rating, but not higher, is warranted for the Veteran's abdominal scar.

Extraschedular Evaluation

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's scar increased rating claims.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Specifically, the Veteran's scar pathology is specifically contemplated by the rating criteria, as ratings are assigned based on scars of varying sizes and with varying manifestations, including those that are superficial, deep, elevated, depressed, and adherent.   Moreover, the Veteran has not reported any scar symptomatology that is not considered by the rating criteria.   Thus, the Veteran's scar disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran is currently unable to obtain and maintain substantially gainful employment because of his scars, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


ORDER

The appeal of entitlement to a compensable rating for a service-connected scar of the right fifth finger is dismissed.

As new and material evidence has not been presented, the Veteran's service connection claim for a left knee disability is not reopened.

A compensable rating for scars of the nose is denied.

A 10 percent rating, but no higher, is granted for a scar of the right lower lip.

A 10 percent rating, but no higher, is granted for an abdominal scar.


REMAND

With regard to the Veteran's service connection claim for a disability manifested by acid reflux, the Veteran reports that he began experiencing acid reflux after his in-service motor vehicle accident and that he was advised that the symptoms were attributable to his convalescent state and would abate after his recovery.  However, he reports that he nevertheless has continued to experience recurrent episodes of acid reflux since his motor vehicle accident.  The Veteran, as a lay person, is competent to report experiencing acid reflux, and as the record fails to controvert his report of this in-service symptomatology, his report is deemed credible.  These in-service symptoms, coupled with the current diagnosis of gastroesophageal reflux disease (GERD) reflected in VA treatment records, is sufficient to trigger VA's duty to obtain a VA examination and related medical opinion exploring the potential relationship between this current disability and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's service connection claim for a psychiatric disability, claimed as PTSD, depression, and anxiety, the Veteran's VA treatment records reflect that he was diagnosed with an anxiety disorder, depression, a dysthymic disorder, and PTSD/depression in 2005 and depression 2006 (during the pendency of this appeal), after which he ceased mental health treatment.  He reports that he ceased his treatment because he did not feel that the treatment was effective, as the treatment did not adequately address the service-related cause of his psychiatric symptoms.  The Veteran asserts that he experienced two seminal experiences  during service which greatly affected his psychiatric state, namely his in-service motor vehicle accident (the many residuals of which are service-connected) and the collision of two ships in approximately 1986, namely the U.S.S. Jason, on which he served, and the U.S.S. Willamette.  He posits that the catastrophic results of the collision of these two ships, during which he witnessed the death of a service member, Chief Hernandez, and feared for his own safety due to the structural instability of his ship and his immersion in highly flammable jet fuel, contributed to his current psychiatric disorder.  

Inasmuch as these in-service events could qualify as stressors supporting a diagnosis of PTSD, the in-service motor vehicle accident is corroborated by his service treatment records, but no efforts have been made to corroborate his report of being aboard the U.S.S. Jason when it collided with another ship.  After such corroborative research is conducted, the Veteran should be afforded a VA examination and medical opinion to explore the potential relationship between any diagnosed psychiatric disorder and the corroborated in-service stressors or any other aspect of active duty service.

With regard to the Veteran's claim seeking an increased rating for the residuals of his in-service abdominal trauma, the Veteran's residual disability has resulted in recurrent bowel obstructions, and accordingly his disability has been evaluated pursuant to Diagnostic Code 7301, which outlines the rating criteria for peritoneal adhesions and assigns ratings based, inter alia, on the presence of bowel obstructions.  As reflected in the three VA examinations performed in 2009, 2010, and 2012, the Veteran reported experiencing such an obstruction and receiving related in-patient treatment in 2005, the year in which he filed the instant increased rating claim.  However, no such in-patient VA records are of record, and efforts to obtain these relevant records must be made.  Further, given the additional delay in adjudicating this claim that will be incurred by this remand, a new VA examination assessing the current severity of the Veteran's abdominal trauma residuals must also be obtained.

Additionally, recent, outstanding VA treatment records must also be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment records from his in-patient treatment for a bowel obstruction in 2005, as well as any outpatient treatment records created since September 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Submit research requests to the appropriate repository of federal records to determine whether the Veteran was aboard the U.S.S. Jason when it collided with the U.S.S. Willamette, and whether a service member, Chief Hernandez, died during this incident.

3.  After conducting this corroborative research, schedule the Veteran for a VA psychiatric examination by an appropriate mental health professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After eliciting the Veteran's psychiatric history and conducting a relevant examination, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed psychiatric disorder is related to his active service, to include his in-service motor vehicle accident and any other corroborated in-service stressor.

When rendering this opinion, the examiner is asked to reconcile any current psychiatric diagnosis with the previous psychiatric diagnoses rendered by VA mental health professionals during the course of this appeal, namely the diagnoses of an anxiety disorder, depression, a dysthymic disorder, and PTSD/depression in 2005 and the diagnosis of depression in 2006.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After eliciting the Veteran's gastrointestinal history and conducting a physical examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed disability manifested by acid reflux, to include GERD, is related to his active service.  

When rendering this opinion, the examiner must consider the Veteran's report of initially experiencing acid reflux in 1985 when convalescing from abdominal and other injuries sustained in a motor vehicle accident, and his report of experiencing recurrent episodes of acid reflux since that time.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


